Gantt, P. J.
This is an action on a policy of insurance. Judgment was rendered in the circuit court of Laclede county for plaintiff from which defendant company appealed to the St. Louis court of appeals, which reversed the judgment without remanding. 48 Mo. App. 1. But, inasmuch as the decision was considered in conflict with a decision of the Kansas City court of appeals in Crook v. Insurance Company, 38 Mo. App. 582, it has been certified to this court under the provisions of the constitution.
We have considered the opinion of Judge Rom-baueb and find no reason to question his conclusions as to the invalidity of the policy on the real estate, and, as to that portion of the judgment of the court of appeals reversing the judgment of the circuit court as to that part of the policy covering the dwelling house, the judgment is affirmed; but for the reason stated in the opinion delivered in Trabue v. Dwelling House Insurance Company, ante, p. 75, the judgment as to so much of said policy as covers the personal property is reversed and remanded to said court off appeals with diiectiohs to proceed in conformity to the opinion in Trabue v. Dwelling House Insurance Company of this date.
All of this division concur.